  Exhibit 10.3

 
January 26, 2018
 
Fusion NBS Acquisition Corp.
c/o Fusion Telecommunications International, Inc.
420 Lexington Avenue, Suite 1718
New York, New York 10170
Attn: James P. Prenetta, Jr., Executive Vice President and General Counsel
 
Re: Consent
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Credit Agreement, dated as of November
14, 2016, as amended by that certain Consents and Amendments to Loan Documents,
dated as of July 20, 2017 (as so amended, and as the same may be further
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), by and among Fusion NBS Acquisition
Corp., a Delaware corporation (“Borrower”), Fusion Telecommunications
International, Inc., a Delaware corporation (“Fusion”), Network Billing Systems,
L.L.C., a New Jersey limited liability company (“NBS”), Fusion BVX LLC, a
Delaware limited liability company (“BVX”), Pingtone Communications, Inc., a
Delaware corporation (“Pingtone”), Fidelity Telecom, LLC, an Ohio limited
liability company (“FTL”), Fidelity Access Networks, Inc., an Ohio corporation
(“FANI”), Fidelity Access Networks, LLC, an Ohio limited liability company
(“FANL”), Fidelity Connect LLC, an Ohio limited liability company (“FCL”),
Fidelity Voice Services, LLC, an Ohio limited liability company (“FVS”), Apptix,
Inc., a Florida corporation (“Apptix”) and Fusion BCHI Acquisition LLC, a
Delaware limited liability company (“BCHI”; each of Fusion, NBS, BVX, Pingtone,
FTL, FANI, FANL, FCL, FVS, Apptix and BCHI are individually, a “Guarantor” and
collectively, the “Guarantors”), East West Bank, as Administrative Agent,
Swingline Lender, an Issuing Bank and a Lender and each other Lender from time
to time party to the Credit Agreement. Capitalized terms used herein and not
otherwise defined shall have the meaning assigned such terms in the Credit
Agreement.
 
Background
 
Borrower has informed Administrative Agent that Fusion intends to issue Equity
Securities on or about February 2, 2018 (the “Equity Issuance”), and in
connection with such Equity Issuance, the Loan Parties shall receive
approximately $30,000,000 in net proceeds therefrom (the “Equity Issuance
Proceeds”).
 
 
-1-

 
 
Consent
 
Pursuant to the terms of Section 2.14(d) of the Credit Agreement, upon the
receipt by any Loan Party or any of its Subsidiaries of cash proceeds from the
issuance of any Equity Securities in excess of $4,000,000, Borrower is required
to prepay (or cash collateralize) the Obligations with such cash proceeds. As a
result of the Equity Issuance and the receipt by the Loan Parties of the Equity
Issuance Proceeds, the Borrower is required to prepay the Obligations with such
Equity Issuance Proceeds in excess of $4,000,000. In connection with the Equity
Issuance, Borrower has requested that Administrative Agent and the Requisite
Lenders consent to the Loan Parties’ retention of all Equity Issuance Proceeds,
for use by the Loan Parties on Capital Expenditures and for other general
corporate purposes (the “Specified Request”). In reliance on the
representations, warranties and covenants provided herein and made by Borrower
to Administrative Agent in connection with the request for such consent,
Administrative Agent and the Requisite Lenders hereby consent to the Specified
Request.
 
 
General
 
Except for the consent expressly provided by this letter agreement, the terms
and provisions of the Credit Agreement and the other Loan Documents are hereby
ratified and confirmed and shall continue in full force and effect. The consent
provided and agreed to herein is to be effective only upon receipt by
Administrative Agent of an execution counterpart of this letter agreement signed
by Borrower and each Guarantor. By agreeing to this letter agreement as
acknowledged below, Borrower hereby certifies and warrants to Administrative
Agent and the Requisite Lenders that each of its representations and warranties
contained in the Loan Documents to which it is a party are true and correct in
all material respects (other than any representations or warranties qualified
pursuant to their terms by materiality qualifiers, which representations and
warranties shall be true and correct in all respects as written) as of the
effective date of this letter agreement, including that no Default or Event of
Default exists, with the same effect as though made on such effective date
(after giving effect to the consent contained in this letter agreement and
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct as of such specified date). The effectiveness
of the consent provided herein is conditioned upon the correctness in all
material respects of all representations and warranties made by Borrower herein.
The consent contained herein shall not constitute a course of dealing between
Borrower and Administrative Agent and, except as expressly provided herein,
shall not constitute a waiver, extension or forbearance of any Default or Event
of Default, now or hereafter arising, or an amendment of any provision of the
Credit Agreement or the other Loan Documents. Borrower agrees to pay to
Administrative Agent, on demand, in immediately available funds, all
out-of-pocket costs and expenses incurred by Administrative Agent, including,
without limitation, the reasonable fees and expenses of counsel retained by
Administrative Agent, in connection with the negotiation, preparation, execution
and delivery of this letter agreement and all other instruments and documents
contemplated hereby. This letter agreement shall be governed by, construed and
enforced in accordance with all provisions of the Credit Agreement and may be
executed in multiple counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument. Delivery of an executed
counterpart signature of this letter agreement by email transmission of a “pdf”
or similar copy shall be equally effective as delivery of an original
counterpart of this letter agreement. Any party delivering an executed
counterpart signature page to this letter agreement by e-mail transmission shall
also deliver an executed counterpart of this letter agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of this letter agreement.
 
 
 
-2-

 
 
 
Reaffirmation
 
By its execution hereof, each Grantor hereby consents and agrees to the terms
and provisions of this letter agreement and consents and agrees that each of the
Security Documents remain in full force and effect and continue to be the legal,
valid and binding obligation of each such Grantor, enforceable against each such
Grantor in accordance with the terms thereof.
 
 
[Signatures follow on the next page.]
 
 
-3-

 
 
Please evidence your acknowledgment and agreement to the foregoing by executing
this letter agreement in the place indicated below.
 
EAST WEST BANK,
as Administrative Agent
 
 
By: /s/ Richard Vian
     Name: Richard Vian
                                                                 
     Title: Senior Vice President
 
 
OPUS BANK,
as Lender
 
 
By: /s/ Maria Ding  

     Name: Maria Ding
                                                                 
     Title: Vice President
 
 
Acknowledged and agreed to:
 
 
FUSION NBS ACQUISITION CORP.
 
 
By: /s/ Gordon Hutchins, Jr.        

Name: Gordon Hutchins, Jr.
Title: President and Chief Operating Officer
 
 
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
 
 
By: /s/ Gordon Hutchins, Jr.               

     Name: Gordon Hutchins, Jr.
Title: President and Chief Operating Officer
 
 
NETWORK BILLING SYSTEMS, L.L.C.
 
 
By: /s/ Gordon Hutchins, Jr.        

     Name: Gordon Hutchins, Jr.
Title: Executive Vice President
 
 
-4-

 

 
FUSION BVX LLC
 
 
By: /s/ Gordon Hutchins, Jr.        

Name: Gordon Hutchins, Jr.
Title: President
 
 
PINGTONE COMMUNICATIONS, INC.
 
 
By: /s/ Gordon Hutchins, Jr.  

Name: Gordon Hutchins, Jr.
Title: President and Chief Operating Officer
 
 
FIDELITY ACCESS NETWORKS, LLC
 
 
By: /s/ Gordon Hutchins, Jr.      

     Name: Gordon Hutchins, Jr.
Title: President and Chief Operating Officer
 
 
FIDELITY CONNECT LLC
 
 
By: /s/ Gordon Hutchins, Jr.        

Name: Gordon Hutchins, Jr.
Title: President and Chief Operating Officer
 
 
FIDELITY VOICE SERVICES, LLC
 
 
By: /s/ Gordon Hutchins, Jr.            

Name: Gordon Hutchins, Jr.
Title: President and Chief Operating Officer
 
 
FIDELITY ACCESS NETWORKS, INC.
 
 
By: /s/ Gordon Hutchins, Jr.            

Name: Gordon Hutchins, Jr.
Title: President and Chief Operating Officer
 
 
 
-5-

 
 
FIDELITY TELECOM, LLC
 
 
By: /s/ Gordon Hutchins, Jr.      

      Name: Gordon Hutchins, Jr.
      Title: President and Chief Operating Officer
 
 
APPTIX, INC.
 
 
By: /s/ Gordon Hutchins, Jr.     

      Name: Gordon Hutchins, Jr.
      Title: President and Chief Operating Officer
 
 
 
FUSION BCHI ACQUISITION LLC
 
 
By: /s/ Gordon Hutchins, Jr.             

      Name: Gordon Hutchins, Jr.
      Title: Manager
 
 
-6-
